Exhibit 10.1

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

 

                This Employment Agreement (“Agreement”) is made effective the
21st day of December, 2004, between American Bank Holdings, Inc., a Delaware
corporation (“Employer”), and JAMES E. PLACK (“Executive”).

 

Recitals

 

                A.            Employer is the holding company for American Bank,
a federally chartered savings bank (the “Bank”), which is engaged in the
business of providing certain banking services including, but not limited to,
making loans, providing mortgage financing, and maintaining depository accounts,
to its customers. Employer’s principal office is located in Montgomery County,
Maryland.

 

                B.            Employer desires to employ Executive as its
President, as Chief Operating Officer of the Bank and in such other capacities
as the Board of Directors of the Employer shall direct. Executive desires to
accept such employment.

 

                D.            This Agreement entirely supersedes and replaces
any previous employment agreement or understanding, if any, that may have
existed between the parties.

 

                E.             In consideration of the mutual promises contained
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are acknowledged, the parties, intending to be legally
bound, state and agree as provided below.

 

Agreements

 

                1.             Term. The term of this Agreement shall commence
on January 17, 2005 and continue until December 31, 2007, unless it is sooner
terminated as provided in Section 5 below. Thereafter, if still in effect, this
Agreement shall be automatically renewed pursuant to the terms herein on a
year-to-year basis, unless either party should terminate it by written notice to
the other at least thirty (30) days  prior to the completion of the then-current
term or as provided in Section 5. In the event of such notice, this Agreement
shall terminate either at the conclusion of said term or pursuant to Section 5,
as appropriate.

 

                2.             Duties. Executive shall serve as the President of
Employer and Chief Operating Officer of the Bank, and be responsible for such
duties as Employer may assign to him from time-to-time. Executive’s duties with
Employer and the Bank shall be set forth in more detail in the resolutions of
the Board of Directors of the Employer adopting and approving this Agreement and
in other resolutions which shall be adopted from time to time.  Employer shall
have the authority to determine the means and manner by which those duties may
be performed.  All work performed by Executive shall be subject to review by
Employer. All fees generated by Executive’s services shall belong to Employer.
Executive shall devote his full working time and attention to, and work
exclusively for, Employer. Executive shall comply with all policies, standards,
and regulations of Employer now or subsequently in effect.

 

 

--------------------------------------------------------------------------------


                3.             Compensation. Subject to periodic review by
Employer and modification at its sole discretion, Employer shall pay to
Executive the following compensation for his services:

 

A.            Salary. A base salary at the rate of two hundred sixty-five
thousand dollars ($265,000) per year, less applicable taxes and other
withholding. Said salary shall be payable on a semi-monthly basis commencing on
the first payroll date for which Executive is eligible after the effective date
of this Agreement.  The amount of this salary to be paid by the Employer and the
amount to be paid by the Bank shall be determined by the Employer’s Board of
Directors.

 

B.            Incentive Compensation.

 

i.              First Year - Stock Option Bonus. An option to purchase 15,000
shares of Employer’s outstanding common stock (“Option Interest”) shall be
granted in accordance with the terms of Employer’s 1998 Stock Option Plan.

 

ii.             Second and Third Years — Cash Bonuses. Following the completion
of calendar year 2005, a cash bonus of up to one hundred thirty-five thousand
dollars ($135,000) shall be paid if Employer’s net income after tax is
$3,000,000 or greater. Following the completion of calendar year 2006, a cash
bonus of up to one hundred thirty-five thousand dollars ($135,000) shall be paid
if Employer’s net income after tax is $4,000,000 or greater. No partial year
bonus(es) shall be paid. Employer shall pay any earned bonus, if any, by no
later than two (2) weeks after receipt of audited financial statements for the
applicable period.

 

4.             Benefits.

 

                              A.              Executive shall be entitled to
participate in any health or disability insurance plans, life insurance plans,
pension or profit sharing plans (including 401(k)), salary continuation, or any
other welfare or employee benefit plans or programs offered to Employer’s and/or
the Bank’s employees, if any, provided Executive satisfies the eligibility and
participation requirements applicable with respect to each such plan or program.

 

                              B.              Employer agrees to provide
Executive with a car allowance of $400 per month.

 

                              C.              Employer further agrees to pay an
aggregate $135,000 to Executive which will be to both pay relocation costs and
serve as a combination signing bonus (“Special Payment”).

 

                              D.              Executive agrees to repay Employer
the full amount of the Special Payment if he is no longer employed with the
Employer on January 17, 2007 under this Agreement, as it may be amended from
time-to-time, unless this Agreement has been terminated by the Employer
following the Executive’s death or permanent disability as defined herein.

 

2

--------------------------------------------------------------------------------


5.             Termination.

 

A.            Employer. Employer may terminate Executive’s employment under this
Agreement at any time during Executive’s employment with Employer as follows:

 

                i.              For Cause. Termination “for cause,” for the
purposes of this Agreement, shall mean, as determined by Employer, Employer’s
termination of Executive’s employment with Employer because of Executive’s
personal dishonesty, incompetence, willful misconduct, breach of fiduciary duty
involving personal profit, intentional failure to perform stated duties, failure
to perform his employment related duties in a reasonably satisfactory manner,
willful violation of any law, rule, or regulation (other than traffic violations
or similar offenses) or final cease-and-desist order, or material breach of any
provisions of this Agreement. Employer may terminate Executive’s employment for
cause immediately on written notice to Executive.

 

On termination for cause, Employer shall pay Executive all accrued salary, any
pension or other benefits to the extent vested and fully earned, any accrued,
but unused vacation, and any appropriate business expenses Executive incurred in
connection with his employment duties through his employment termination date.
In no event, however, shall Executive be paid any other compensation or
reimbursement including, without limitation, severance compensation.

 

                ii.             Other than for Cause. (a)  Termination “other
than for cause,” for the purposes of this Agreement, shall mean, as determined
by Employer, Employer’s termination of Executive’s employment for any reason
other than for cause, permanent disability, or death. Employer may terminate
Executive’s employment other than for cause immediately on written notice to
Executive.

 

(b)           Termination “other than for cause,” for purposes of this Agreement
shall also include the termination of Executive’s employment within sixty (60)
days after at least eighty-five (85) percent of Employer’s outstanding common
stock is sold to an entity(ies) or person(s) not currently “affiliated” with
Employer, as that term is defined by the applicable rules and regulations of the
Office of Thrift Supervision.

 

                (c)           On termination other than for cause, Employer
shall pay Executive all accrued salary, any bonuses to the extent fully earned,
any pension or other benefits to the extent vested and fully earned, any
accrued, but unused vacation, and any appropriate business expenses Executive
incurred in connection with his employment duties through his employment
termination date. In no event, except as provided in the following subsection
(d), shall Executive be paid any other compensation or reimbursement, except for
severance compensation provided for in Section 6 below.

 

                (d)           Upon termination after a change of control as set
forth in Section 5.A.ii(b), in lieu of any payment under Section 6, Employer
shall pay Executive an amount equal to two (2) years of Executive’s base salary
at the time of the termination of his employment with Employer. Said payment
shall be paid in semi-monthly installments pursuant to Employer’s regular
payroll procedure, less applicable taxes and other withholding, during the
severance

 

3

--------------------------------------------------------------------------------


period. Such payment shall be reduced by any compensation Executive receives
from employment or for other related services performed after termination of his
employment with Employer. Executive shall have an affirmative obligation to
exercise best efforts in pursuing other employment, to keep Employer informed of
such efforts to obtain other employment, and to notify Employer immediately on
obtaining other employment.

 

                Any payments made to the Executive pursuant to this Agreement,
or otherwise, are subject to and conditioned upon their compliance with 12 USC
Section 1825(k) and any regulation promulgated thereunder.

 

                iii.            Permanent Disability. Termination for “permanent
disability,” for the purposes of this Agreement, shall mean, as determined by
Employer, Employer’s termination of Executive’s employment with Employer because
Executive is unable to perform his essential job functions on a full-time basis
for a period of ninety (90) calendar days in any one (1)-year period due to
Executive’s sickness or disability. Employer may terminate Executive’s
employment for permanent disability immediately on written notice to Executive
following the expiration of said ninety-day period.

 

On termination for permanent disability, Employer shall pay Executive all
accrued salary, any bonuses to the extent fully earned, any pension or other
benefits to the extent vested and fully earned, any accrued, but unused
vacation, and any appropriate business expenses Executive incurred in connection
with his employment duties through his employment termination date. In no event,
however, shall Executive be paid any other compensation or reimbursement
including, without limitation, severance compensation.

 

                iv.            Death. Employer may terminate Executive’s
employment at any time during Executive’s employment with Employer due to
Executive’s death.

 

On termination due to death, Employer shall pay Executive’s estate all accrued
salary, any bonuses to the extent fully earned, any pension or other benefits to
the extent vested and fully earned, any accrued, but unused vacation, and any
appropriate business expenses Executive incurred in connection with his
employment duties through his employment termination date. In no event, however,
shall Executive’s estate be paid any other compensation or reimbursement
including, without limitation, severance compensation.

 

B.            Executive. Executive may terminate his employment under this
Agreement prior to the expiration of its term for good reason on thirty (30)
days’ written notice to Employer. “Good reason,” for the purposes of this
Agreement, shall mean, as determined by Employer, (i) a material reduction in
Executive’s duties, or (ii) a failure to pay Executive compensation he is owed
under Section 3 above. In the event of good reason, Executive may terminate his
employment under this Agreement only after he has provided Employer with ten
(10) days’ written notice and Employer has failed to cure such good reason.

 

On termination for good reason, Employer shall pay Executive all accrued salary,
any bonuses to the extent fully earned, any pension or other benefits to the
extent vested and fully earned, any accrued, but unused vacation, and any
appropriate business expenses Executive

 

4

--------------------------------------------------------------------------------


incurred in connection with his employment duties through his employment
termination date. In no event, however, shall Executive be paid any other
compensation or reimbursement including, without limitation, severance
compensation.

 

In the event, Executive terminates this agreement prior to commencing employment
on January 15, 2005, Executive shall pay Employer liquidated damages in the
amount of $85,000.  In the event of Executive’s death or permanent disability
prior to January 15, 2005, this obligation on the part of Executive shall be
null and void.

 

C. Mutual Consent. The parties may terminate this Agreement at any time by
mutual written consent.

 

On termination by mutual consent, Employer shall pay Executive all accrued
salary, any bonuses to the extent fully earned, any pension or other benefits to
the extent vested and fully earned, any accrued, but unused vacation, and any
appropriate business expenses Executive incurred in connection with his
employment duties through his employment termination date. In no event, however,
shall Executive be paid any other compensation or reimbursement including,
without limitation, severance compensation.

 

6.             Severance.  Executive shall be entitled to a severance payment if
Employer should terminate him other than for cause under Section 5.A.ii(a)
above. In that event, Employer shall pay Executive a severance equal to one (1)
year of Executive’s base salary at the time of the termination of his employment
with Employer,

 

Severance payments due to Executive under this Section 6, if any, shall be
reduced by any compensation Executive receives from employment or for other
related services performed after termination of his employment with Employer.
Executive shall have an affirmative obligation to exercise best efforts in
pursuing other employment, to keep Employer informed of such efforts to obtain
other employment, and to notify Employer immediately on obtaining other
employment.

 

7.             Covenant Not to Disclose Confidential Information.  Executive
acknowledges that all software, other computer information systems, and hardware
developed or used by or for Employer, any related proposals, white papers,
sketches, plans, drawings, manufacturing processes, software applications,
notes, methods, formulae, and tapes, any financial records of Employer
including, but not limited to, any invoices, note  rates and terms, and employee
salary information, and any other proprietary information including, but not
limited to, any customer lists, call or contact lists, sources of supply, and
any marketing, production, and merchandising plans or systems (“Confidential
Information”) are confidential trade secrets and shall remain the sole and
exclusive property of Employer.

 

                During his employment, Executive shall not use or disclose any
Confidential Information to anyone other than Employer except as is necessary
for the performance of his duties under this Agreement. In the event of the
termination of his employment, Executive shall promptly return any Confidential
Information in his possession or control, including copies, to Employer.

 

5

--------------------------------------------------------------------------------


Thereafter, Executive shall not use or disclose such Confidential Information to
anyone without the prior written approval of Employer.

 

8.             Covenant Not to Compete. Executive agrees that during his
employment with Employer and for a period of one (1) year immediately following
the termination thereof, whether voluntary or involuntary, he shall not, for any
reason, own, control, or become employed by or otherwise work for, whether on a
full-time, part-time, or contractor basis as a chief executive officer or in a
management capacity similar to his position with Employer, any bank or other
employer, including himself, that provides competitive banking services within
the market area below.

 

Executive expressly acknowledges Employer has customers throughout the
Washington, D.C. metropolitan area and that its market area is region-wide. This
covenant not to compete, however, shall prevent Executive only from owning,
controlling, or becoming employed by or otherwise working in a chief executive
officer or other management position for another employer that provides banking
services that are competitive with Employer within fifty (50)-miles of the
boarders of Montgomery County, Maryland.

 

9.             Covenant Not to Solicit Customers. Executive agrees that during
the term his employment with Employer and for a period of two (2) years
immediately following the termination thereof, he shall not contact or solicit
by any means whatsoever, whether directly or indirectly, personally, by agent,
or representative, or become employed by or otherwise work for, any current or
prospective customer of Employer for the purpose of providing banking services
that are competitive with those provided by Employer.

 

“Customer,” as used in this Agreement, shall include any entity or individual
for whom Employer has provided banking services at any time during Executive’s
employment with Employer. “Prospective customer,” as used in this Agreement,
shall include any entity or individual with whom Employer has had any
discussions or negotiations concerning Employer’s provision of banking services
within one (1) year prior to the termination of Executive’s employment with
Employer. If Executive should be employed by Employer for less than one (1)
year, then “prospective customer,” as used in this Agreement, shall include any
entity or individual with whom Employer has had any discussions or negotiations
concerning Employer’s provision of banking services at any time during
Executive’s employment with Employer.

 

10.           Covenant Not to Solicit Employees and Consultants. Executive
agrees that during his employment with Employer and for a period of two (2)
years immediately following the termination thereof, he shall not contact or
solicit by any means whatsoever, whether directly or indirectly, personally, by
agent or representative, any employee or consultant of Employer for the purpose
of offering or providing employment, or otherwise inducing any employee or
consultant to discontinue his or her employment or other working relationship
with Employer. For the purposes of this Section 10, employee and consultant
shall include any employee or consultant who has performed any services or other
work for Employer at any time within six (6) months prior to the termination of
Executive’s employment with Employer.

 

6

--------------------------------------------------------------------------------


                11.           Breach of Executive’s Covenants.  Executive
acknowledges Employer has invested considerable time and resources in developing
his skills and has given him access to certain trade secrets and other
proprietary information, and that the use of such information by him on behalf
of himself or some other competing employer or entity would cause irreparable
harm to Employer. Executive also acknowledges Employer has invested considerable
time and resources in developing its relationships with its customers and
prospective customers, the loss of which similarly would cause irreparable harm
to Employer. Without limitation, Executive agrees that if he should breach any
of the restrictive covenants contained in Sections 7-10, inclusive, of this
Agreement, Employer may apply for arbitration pursuant to Section 15 below or to
any court of competent jurisdiction, at its discretion, for the immediate entry
of an order for injunction restraining any actual or threatened breaches or
violations of said provisions or terms by Executive. In the event of such
injunction, Employer shall not be required to post or pay any bond.

If, for any reason, any of the restrictive covenants or related provisions
contained in Sections 7-10, inclusive, of this Agreement should be held invalid
or otherwise unenforceable, it is agreed that the arbitrator or court, as
appropriate, shall construe the pertinent section(s) or provision(s) so as to
allow its enforcement to the maximum extent permitted by applicable law.

 

If Executive should bring an action for interpretation of any of the restrictive
covenants contained in Sections 8-10, inclusive, of this Agreement, if Executive
should violate any of these restrictive covenants, or if the operation of these
restrictive covenants should be otherwise stayed, the restrictive covenant(s)
shall be extended by the time equivalent to the duration of the violation or
stay, whichever is greater, so that the restrictive covenant(s) shall be
cumulatively in force for the full one (1)-year period above. It is the
intention of the parties that these restrictive covenants, including the
restrictive covenant contained in Section 7 of this Agreement, shall not be
stayed during any such action.

 

Executive shall be responsible for all legal expenses and other costs actually
incurred by Employer in enforcing any of the restrictive covenants in this
Agreement.  For the Employer to be entitled to the recovery set forth in the
previous sentence it need only obtain a portion of any injunctive relief or
money damages, including nominal damages, it pursues in order to recover its
actual attorneys’ fees and costs in full. The parties intend that the provisions
in Sections 7-10, inclusive, of this Agreement shall survive any termination of
this Agreement.

 

12.           Representations of Executive.  Executive represents that the
restrictions on his business provided in this Agreement including, but not
limited to, those pertaining to Employer’s prospective customers, are fair and
protect legitimate business interests of Employer. Executive represents further
that the consideration for this Agreement is fair and adequate, and that even if
the restrictions in this Agreement are applied to him, he shall still be able to
earn a good and reasonable living from those activities, areas, and
opportunities not restricted by this Agreement.

 

                13.           Intellectual Property. In consideration of
Employer’s employment of Executive and the related compensation to be paid to
Executive, Executive assigns and transfers to Employer, and agrees Employer
shall be the owner of, all inventions, discoveries, computer hardware, computer
software, algorithms, improvements, unpublished articles, notes, and related
items (“Proprietary Materials”) conceived, developed, or made by Executive,
either alone or with

 

7

--------------------------------------------------------------------------------


others, in whole or in part, during Executive’s employment with Employer that
are useful in, or directly or indirectly related to, Employer’s business or that
relate to, or are conceived, developed, or made in the course of Executive’s
employment, or that are developed or made from, or by knowledge gained from,
such employment. Employer shall have the right to use all such Proprietary
Materials, whether original or derivative, in any manner whatsoever, and
Executive acknowledges that all such Proprietary Materials shall be considered
as “work made for hire” belonging exclusively to Employer.

 

                Executive agrees to disclose promptly in writing to Employer any
Proprietary Materials conceived or made by him alone or with others during
Executive’s employment, and agrees not to disclose such Proprietary Materials to
others, except as required by his employment, without the prior written consent
of Employer. Executive further agrees that during his employment with Employer,
and at any time thereafter, he shall, on the request of Employer, execute proper
assignments to Employer of any and all Proprietary Materials to which Employer
is entitled under this Agreement.

 

                Executive shall execute all papers and perform all other lawful
acts that Employer may deem necessary or advisable for the preparation,
prosecution, procurement, and maintenance of trademark, copyright, and patent
applications and trademarks, copyrights, and patents of the United States of
America and foreign countries for Proprietary Materials to which Employer is
entitled. He shall execute any and all documents that may be required or
necessary to vest title in Employer to such Proprietary Materials and related
trademarks, copyrights, and patents and applications. It is understood that all
expenses in connection with such trademarks, copyrights, patents, and all
related applications shall be paid by Employer, but Employer shall have no
obligation to protect by trademark, copyright, patent, or otherwise any such
Proprietary Materials except at its own discretion and to such extent as
Employer may deem desirable. Executive shall not be entitled to any additional
compensation, other than his compensation herein, for any services rendered by
Executive during the term of his employment.

 

                Notwithstanding the foregoing, the provisions of this Section 13
shall not apply to an invention or other intellectual property for which no
equipment, supplies, facilities, or trade secret information of Employer is used
and which is developed entirely on Executive’s own time (“Excepted Materials”),
unless, as determined by Employer, (a) the invention relates to Employer’s
actual or anticipated business, research, or development, or (b) the invention
results from any work performed by Executive for Employer. Employer, at its sole
discretion, shall determine whether such invention or other intellectual
property qualifies as Excepted Materials under this Agreement on Executive’s
prompt disclosure of such invention or other intellectual property in writing to
Employer as required above. Inventions and other intellectual property
qualifying as Excepted Materials shall be indicated in attached Schedule A.

 

                14.           No Prior Obligations. Executive represents he is
not subject to any contractual or other obligation that would preclude him from
entering into this Agreement or would in any way restrict his work activities as
required under this Agreement. In the event the Employer discovers any
contractual or other obligation that would preclude Executive from entering into
this Agreement or would in any way restrict his work activities as required
under this Agreement, Employer can terminate for Cause per Paragraph 5.A.i. 
Additionally, in the event that a civil or

 

8

--------------------------------------------------------------------------------


 

other action should be filed against Employer in relation to this Section 14,
Executive agrees to indemnify Employer in full for any resulting liability
including, but not limited to, Employer’s actual attorneys’ fees and costs.

 

                15.           Arbitration. If the parties are unable to resolve
any dispute arising under this Agreement or their underlying employment
relationship including, but not limited to, the termination of Executive’s
employment with Employer, the enforcement of a restrictive covenant, or any
related contract, tort, or statutory claim, then such dispute shall be submitted
to binding arbitration with JAMS in accordance with JAMS’ commercial arbitration
rules then in effect at the JAMS office nearest to Employer’s principal office
in Montgomery County, Maryland. The only exception shall be for any matter
involving injunctive relief which, at Employer’s discretion, may be
alternatively submitted to a court of competent jurisdiction.

 

                A petition for arbitration may be brought at any time within the
applicable statute of limitation. Judgment on an award rendered by an arbitrator
may be entered in any court having competent jurisdiction for enforcement.
Except for the enforcement of a restrictive covenant, which shall be assessed as
provided in Section 11 above, each party shall be responsible for its own costs,
including attorneys’ fees (other than the arbitrator’s fees, which the parties
shall share equally). This provision is intended to be liberally construed in
favor of requiring arbitration.

 

                16.           Notice. In the event that any notice is to be
given to any party under this Agreement, it shall be given, by certified mail,
return receipt requested, and addressed to the party as follows:

 

 

To Employer:

 

Chairman of the Board of Directors

 

 

American Bank Holdings, Inc.

 

 

12211 Plum Orchard Drive, Suite 300

 

 

Silver Spring, Maryland 20904

 

 

 

Copy to:

 

Stuart G. Stein, Esq.

 

 

Hogan & Hartson L.L.P.

 

 

555 Thirteenth Street, N.W.

 

 

Washington, DC 20004-1109

 

 

 

To Executive:

 

Mr. James E. Plack

 

 

 

 

 

9401 Culross Court

 

 

 

 

 

Dublin, OH 43017

 

 

                In the event that any party should subsequently move or change
its address, the new address shall become the effective address for the purpose
of providing notice under this Section 16 on receipt of notification of the new
or changed address by the other party.

 

 

9

--------------------------------------------------------------------------------


                17.           Choice of Law. This Agreement including, but not
limited to, its interpretation, performance, or claimed breach, shall be
governed by, and construed in accordance with, the laws of the State of Maryland
without giving any force or effect to the provisions of any conflict of law rule
thereof.

 

                18.           Revocation and Modification. This Agreement, or
any provision hereof, may not be revoked or modified unless agreed to in writing
by each of the parties.

 

                19.           Waiver. No waiver of a breach or default of this
Agreement shall be deemed a waiver of any subsequent breach or default.

 

                20.           Severability. In the event that, for any reason, a
section or provision of this Agreement should be held invalid or otherwise
unenforceable, it is agreed that the same shall not affect any other section or
provision of this Agreement, and the remaining provisions of this Agreement
shall remain in full force and effect.

 

                21.           Binding Agreement. This Agreement shall be binding
on, and inure to the benefit of, the parties hereto, their successors, heirs,
personal representatives, and permitted assigns. This Agreement may be assigned
only by Employer; it may not be assigned by Executive.

 

                22.           Regulatory Matters.

 

A.           If Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act (the “FDIA”) (12
U.S.C. 1818(e)(3) and (g)(1)), the Bank’s obligations under the Agreement shall
be suspended as of the date of service, unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, the Bank may in its
discretion (i) pay Executive all of the compensation withheld while its
obligations hereunder were suspended and (ii) reinstate any of its obligations
which were suspended.

 

B.            If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Sections 8(e) or 8(g)(1) of the FDIA (12 U.S.C. 1818(e) or (g)(1)), all
obligations of the Bank under this Agreement shall terminate, as of the
effective date of the order, but the vested rights of the parties shall not be
affected.

 

C.            If the Bank is in default (as defined in Section 3(x)(1) of the
FDIA), all obligations of the Bank under this Agreement shall terminate as of
the date of default, but this Section 22 shall not affect any vested rights of
the contracting parties.

 

D.            All obligations of the Bank under this Agreement shall be
terminated, except to the extent it is determined that continuation of this
Agreement is necessary for the continued operation of the Bank:  (i) by the
Director of the Office of Thrift Supervision (“OTS”), or his or her designee, at
the time that the Federal Deposit Insurance Corporation  enters into an
agreement to provide assistance to or on behalf of the Bank under the authority
contained in Section 13(c) of FDIA; or (ii) by the Director of the OTS, or his
or her designee, at the time that the Director of the OTS, or his or her
designee, approves a supervisory merger to resolve

 

10

--------------------------------------------------------------------------------


problems related to operation of the Bank or when the Bank is determined by the
Director of the OTS to be in an unsafe or unsound condition.  Any rights of the
parties that have already vested, however, shall not be affected by such action.

 

23.           Entire Agreement. This Agreement contains the entire agreement
concerning Executive’s employment with Employer.

 

24.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement.

 

 

 

EMPLOYER:

 

 

 

 

AMERICAN BANK HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ J.R. Schuble, Jr.

 

 

J.R. Schuble, Jr.

 

 

Chairman of the Board of Directors

 

 

 

 

EXECUTIVE:

 

 

/s/ James E. Plack

 

James E. Plack

 

 

11

--------------------------------------------------------------------------------


                                                                                                                                                               
Schedule A

 

 

EXCEPTED MATERIALS

 

 

 

 

1.

 

 

 

2.

 

 

 

3.

 

 

 

4.

 

 

 

5.

 

 

12

--------------------------------------------------------------------------------